DISSENTING OPINION BY
Senior Judge ROCHELLE S. FRIEDMAN.
I respectfully dissent. Because I disagree with the majority’s conclusion that there remains a valid Arbitration Agreement between Hammond and SEPTA and that the dispute is within the scope of the Arbitration Agreement, I would affirm.
*410In determining whether arbitration is appropriate, “the trial court may only address questions of substantive arbitrability such-as whether there is a valid arbitration agreement and whether the disputed claim is within the scope of that agreement.” Ross Development Company v. Advanced Building Development, Inc., 803 A.2d 194, 199 (Pa.Super.2002). “[T]he question of substantive arbitration is for the courts while procedural arbitration is left to the arbitrators.”1 Id. at 197. The trial court is the appropriate forum for deciding whether a dispute is covered by the terms of an arbitration agreement. Hazleton Area School District v. Bosak, 671 A.2d 277, 281 n. 9 (Pa.Cmwlth.1996).
The Arbitration Agreement provides that a party can revoke the agreement upon written consent of the parties or if “by the close of discovery the Parties do not agree on the minimum (low) and maximum (high) amounts of the actual award.” (Arbitration Agreement, 4/22/13, ¶ 2.B. at 1-2.) The trial court considered Hammond’s revocation of the Arbitration Agreement and determined that because the parties failed to agree on the low/high amounts of the actual award by the close of discovery, Hammond properly invoked the Arbitration Agreement’s revocation clause.
Because the Arbitration Agreement was revoked, there was no valid Arbitration Agreement and the dispute fell outside of the scope of the Arbitration Agreement. Thus, the dispute was properly before the trial court. The trial court correctly determined that it was the proper forum to decide the validity of the Arbitration Agreement and whether the dispute fell within the terms of the Arbitration Agreement. Accordingly, I would affirm.2

. Substantive law is “[t]he part of the law that creates, defines, and regulates the rights, duties, and powers of parties.” Black’s Law Dictionary 1567 (9th ed. 2009). Procedural law is ''[t]he rules that prescribe the steps for having a right or duty judicially enforced, as opposed to the law that defines the specific rights or duties themselves.” Id. at 1323.
[T]he determination of whether [a] matter is subject to arbitration is within the jurisdiction of the trial court.... In a proceeding to stay or to compel arbitration, the question of whether the parties agreed to arbitrate, commonly referred to as "substantive arbitrability,” is generally one for the courts and not for the arbitrators.
Ross, 803 A.2d at 196.


. I would further conclude that the trial court correctly held that the revocation clause was ambiguous and in resolving such ambiguity in favor of the non-drafting party. Therefore, I believe that Hammond met the revocation requirements when the parties failed to agree on the low/high amounts of the actual award before the close of discovery.